On March 5, 2007, this court found Prasad Bikkani to be a vexatious litigator under S.Ct.Prae.R. 14.5(B). This court further ordered that Bikkani was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On March 2, 2010, attorney Kevin Breen, on behalf of Prasad Bikkani, submitted an application for leave to file a notice of appeal in the Ohio Supreme Court.
*1503It is ordered by the court that Breen’s application for leave to appeal is granted. The order declaring Prasad Bikkani to be a vexatious litigator does not apply to counsel representing Bikkani. Breen, as a licensed attorney, may file a notice of appeal on behalf of Bikkani, so long as it complies with the Supreme Court Rules of Practice.